oa

i

7
i
}

wet

UNITED STATES DISTRICT COURT

mk

 

i
SOUTHERN DISTRICT OF NEW YORK P|
ee ee ee ee ee nan ae ee ee x ‘
: Peo.
Deszmon Moore, : i cov ueusan Nov 1 12.2019,
2 mer  12-CR-506 (AIN) © —
Movant,
16-CV-3612 (AJN)
-V-
ORDER
UNITED STATES OF AMERICA,
Respondent.

ALISON J. NATHAN, United States District Judge:

On June 29, 2012, the Government charged Deszmon Moore with a two-count
indictment. Dkt. No. 9. Count One charged him with conspiracy to commit Hobbs Act robbery,
in violation of 18 U.S.C. § 1951. Count Two charged him with possession of a firearm in
relation to a robbery conspiracy, in violation of 18 U.S.C. § 924(c). On January 30, 2013, Moore
pleaded guilty to both counts. On July 1, 2013, the Court sentenced Moore to 93 months’
imprisonment and three years of supervised release on each count, to run concurrently.

On May 10, 2016, Moore filed a petition to vacate, set aside, or correct his sentence
under 28 U.S.C. § 2255. Dkt. No. 79. That petition was stayed pending the Supreme Court’s
resolution of United States v. Davis, 139 S, Ct. 2319 (2019). Moore’s conviction on Count Two
can no longer stand after Davis, because conspiracy to commit a Hobbs Act robbery qualifies as
a “crime of violence” only under the now-stricken residual clause of 18 U.S.C. § 924(c)(@).
Davis, 139 S. Ct. at 2336.

As noted at the November 6, 2019 resentencing in this matter, Moore’s petition for a writ
of habeas corpus is therefore GRANTED and his conviction on Count Two is VACATED. The

special assessment imposed on Count Two under 18 U.S.C. § 3013 is also VACATED. The

 

 
Court resentenced Moore on Count | to time served and twelve months of supervised release,

beginning from the date of the resentencing, November 6, 2019.

SO ORDERED.

Dated: November , 2019
New York, New York

   
    

7 “ALISON J. NATHAN
United States District Judge

 

 

 
